Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,4,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2019/0189603 A1), Tao et al (PG Pub 2019/0088633 A1), and Enquist et al (PG Pub 2019/0355706 A1).
Regarding claim 1, Wang teaches a method comprising: performing p-side processing of a first component (fig. 6, formed by method disclosed in Tao et al, 15/919570, paragraph [0029] of Wang; fig. 6 of Tao), wherein: the first component (mLEDs, paragraph [0060]) comprises a semiconductor layer stack including an n-side semiconductor layer, an active light emitting layer, and a p-side semiconductor layer, the p-side processing comprises forming a plurality of mesa shapes within the n-side semiconductor layer (the layer contact 214 is in contact with in fig. 6 of Wang), the active light emitting layer, and the p-side semiconductor layer, mesa shapes of the plurality of mesa shapes are separated by a dielectric layer comprising a first dielectric material (204, fig. 6 of Wang; 204, fig. 4 of Tao), the p-side processing further comprises forming first contacts (212, fig. 6 of Wang; 108, fig. 6 of Tao) as a pattern of metal tracks through the dielectric layer, and the p-side processing is performed from a direction adjacent to a surface of the p-side semiconductor layer (fig. 4 of Tao) that is opposite to the active light emitting layer; aligning the first component with a second component by aligning the first contacts with second contacts of the second component (102, fig. 6 of Wang; 504, fig. 6 of Tao); and after aligning the first component with the second component, performing hybrid bonding of the first component to the second component by: performing dielectric bonding (paragraph [0061] of Wang; ZiBond, paragraph [0038] of Tao) of the first dielectric material with a second dielectric material (SiO2 216, fig. 6 of Wang) of the second component at a first temperature, and 
Wang and Toa are silent as to what the first temperature is.
In the same field of endeavor, Enquist teaches in ZiBond method (the method used in Wang device, paragraph [0038] of Tao and paragraph [0029] of Wang), the dielectric bonding is performed at room temperature while the metal bonding is performed at slightly elevated temperature (paragraph [0028]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second temperature higher than the first temperature in order to perform ZiBond to achieve high interconnect density and space saving (paragraph [0019] of Enquist).
Regarding claim 3, Wang does not teach in fig. 6 a reflective layer.
Fig. 2 of Wang teaches a reflective layer (232) on each mesa shape for the benefit of keeping light contained and favorably reflected into the device (paragraph [0046]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing further to comprise forming a reflective layer on each mesa shape of the plurality of mesa shapes for the benefit of keeping light contained and favorably reflected into the devices.
Wang does not teach the reflective layer has a reflectivity that is greater than 80%.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the reflective layer to have a reflectivity that is greater than 80%, for the known benefit of increasing the amount of light to be contained and favorably reflected into the devices.  
Regarding claim 4, Wang teaches the method of claim 1, wherein at least one mesa shape of the plurality of mesa shapes has at least one of a parabolic, conical, or vertical shape (fig. 6).  
Regarding claim 12, Wang teaches the method of claim 1, further comprising removing a substrate from the semiconductor layer stack and subsequently forming optics (232, fig. 2, see claim 3 for motivation) corresponding to the plurality of mesa shapes from a direction adjacent to a surface of the n-side semiconductor layer that is opposite to the active light emitting layer after bonding the first component to the second component.
  
Claims 5,7-10,20,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2019/0189603 A1), Tao et al (PG Pub 2019/0088633 A1), and Enquist et al (PG Pub 2019/0355706 A1) as applied to claim 1 above, and further in view of Bour et al (PG Pub 2016/0197232 A1).
Regarding claim 5, the previous combination remains as applied in claim 1.
The previous combination does not teach the ion implantation disrupts a semiconductor lattice outside a central portion of each mesa shape or is performed as part of performing quantum well intermixing.
In the same field of endeavor, Bour teaches the p-side processing comprises performing ion implantation (implanting H, or He, protons to form layer 602, fig. 6A, paragraph [0089]) within the semiconductor layer stack (above 102), and the ion implantation disrupts a semiconductor lattice outside a central portion of each mesa shape or is performed as part of performing quantum well intermixing (layer 602, formed by ion implantation, displaces the p-n junction, and randomize the alloy forming the device, on the sidewalls and creates an intermixed heterostructure to raise the potential barrier of the sidewall regions, paragraph [0088]), for the benefit of suppressing sidewall recombination (paragraph [0088]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing ion implantation within the semiconductor layer stack, and the ion implantation disrupt a semiconductor lattice outside a central portion of each mesa shape or be performed as part of performing quantum well intermixing, for the benefit of suppressing sidewall recombination.
Regarding claim 7, Bour teaches the method of claim 5 wherein: the ion implantation is performed as part of performing quantum well intermixing (creates intermixed heterostructure to raise the potential barrier of the sidewall regions, paragraph [0088]), the quantum well intermixing comprises performing annealing (heating, paragraph [00858]) after the ion implantation, and the annealing increases a bandgap (raises bandgap energy, paragraph [0088]) in an outer region of each mesa shape through intermixing of implanted ions with atoms in the outer region of each mesa shape (layer 602, formed by ion implantation, displaces the p-n junction, and 
Regarding claim 8, Bour teaches the outer region of each mesa shape is shaded by a mask (605, fig. 6A) during the implanting of the ions.
Wang and Tao in view of Bour teach “wherein the ions are implanted through the surface of the p-side semiconductor layer that is opposite to the active light emitting layer, to a depth within or past the p- side semiconductor layer.”  
Regarding claim 9, Bour teaches the method of claim 8, wherein the quantum well intermixing reduces carrier loss by confining carriers to a central area of the active light emitting layer in each mesa shape (forms a potential barrier to suppress sidewall recombination, paragraph [0088]).  
Regarding claim 110, the previous combination remains as applied in claim 1.
The previous combination does not teach the p-side processing comprises performing 2atomic layer deposition (ALD) of the semiconductor layer stack.  
Bour teaches performing 2atomic layer deposition (ALD) (to deposit 170, fig. 17, paragraph [0116]) of the semiconductor layer stack, to mitigate non-radiative recombination (paragraph [0049]).  
 Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing 2atomic layer deposition (ALD) of the semiconductor layer stack for the benefit of mitigating non-radiative recombination.
Regarding claim 20, Wang does not teach performing ion implantation outside a central portion of each mesa shape.
Bour teaches performing n-side processing from a direction adjacent to a surface of the n-side semiconductor layer (ion implanted into the p- and n- regions to form a semi-insulating region 602, paragraph [0089]) that is opposite to the active light emitting layer, wherein: the n-side processing comprises performing ion implantation (region 602, fig. 6) outside a central portion of each mesa shape, and the ion implantation disrupts a semiconductor lattice outside the central portion of each mesa shape or is performed as part of performing quantum well intermixing (layer 602, formed by ion implantation, displaces the p-n junction, and randomize the alloy forming the device, on the sidewalls and creates an intermixed heterostructure to raise the potential barrier of the sidewall regions, paragraph [0088]), for the benefit of suppressing sidewall recombination (paragraph [0088]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to perform n-side processing from a direction adjacent to a surface of the n-side semiconductor layer that was opposite to the active light emitting layer, wherein: the n-side processing comprises performing ion implantation outside a central portion of each mesa shape, and the ion implantation disrupted a semiconductor lattice outside the central portion of each mesa shape or was performed as part of performing quantum well intermixing, for the benefit of suppressing sidewall recombination.
Regarding claim 22, Bour teaches the method of claim 5, wherein the ion implantation (1602) is performed before forming the plurality of mesa shapes (1620, fig. 16A to 16D).
Though Bour does not explicitly teach the diffused region 1602 is done by ion implantation, it would have been obvious to the skilled in the art before the effective .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2019/0189603 A1), Tao et al (PG Pub 2019/0088633 A1), and Enquist et al (PG Pub 2019/0355706 A1) as applied to claim 1 above, and further in view of D’Evelyn et al (US Patent 9.650.723 B1) and Ishizaki (PG Pub 2004/0235212 A1).
Regarding claim 111, the previous combination remains as applied in claim 1.
The previous combination does not teach the p-side processing comprises performing 2molecular beam epitaxy (MBE) overgrowth of the semiconductor layer stack.  
In the same field of endeavor, D’Evelyn teaches performing MBE overgrowth can reduce threading dislocations (column 39, lines 26-30).
Furthermore, Ishizaki teaches MBE improves crystallinity (paragraph [0041]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing 2molecular beam epitaxy (MBE) overgrowth of the semiconductor layer stack, for the benefit of reducing threading dislocation.
And, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the p-side processing to comprise performing 2molecular beam epitaxy (MBE) overgrowth of the semiconductor layer stack, for the benefit of improving crystallinity.
Claims 13,14,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2019/0189603 A1), Tao et al (PG Pub 2019/0088633 A1), Enquist et al (PG Pub 2019/0355706 A1), and Bour et al (PG Pub 2016/0197232 A1).
Regarding claim 13, Wang, Tao, Enquist, and Bour teaches (see claim 1 and 10) a method comprising: performing first processing to form a plurality of mesa shapes in a semiconductor layer stack of a first component, wherein: the semiconductor layer stack includes an n-side semiconductor layer, an active light emitting layer, and a p-side semiconductor layer, each mesa shape of the plurality of mesa shapes is at least one of parabolic, conical, or vertical, mesa shapes of the plurality of mesa shapes are separated by a dielectric layer comprising a first dielectric material, and the first processing is performed from a direction adjacent to a surface of the p-side semiconductor layer that is opposite to the active light emitting layer; performing second processing to reduce surface recombination losses at a mesa facet of the plurality of mesa shapes, wherein the second processing comprises at least one of atomic layer deposition (ALD) (Bour in rejection of claim 10), molecular beam epitaxy (MBE) overgrowth, ion implantation, or quantum well intermixing of the semiconductor layer stack; forming first contacts as a pattern of metal tracks through the dielectric layer; Attorney Docket No: FACTP070BUS/P100123US02 4Application No.: 16/863,576aligning the first component with a second component by aligning the first contacts with second contacts of the second component; and after aligning the first component with the second component, bonding the first component to the second component by{ performing a dielectric bond between the first dielectric material and a second dielectric material of the second component, and subsequently performing metal bonding of the first contacts with the second contacts through annealing.  
Regarding claim 14, Wang teaches the method of claim 13, further comprising forming a reflector (see rejection of claim 3) on each mesa shape of the plurality of mesa shapes.  
Regarding claim 16, Wang teaches the method of claim 13, wherein the semiconductor layer stack comprises a III-V semiconductor material (paragraph [0023])  and the second component comprises a passive or an active matrix integrated circuit within a Si layer (218, paragraph [0042] with CMOS driver, paragraph [0028]).  
Regarding claim 17, Wang in view of Bour teaches wherein the second processing is performed from the direction adjacent to the surface of the p-side semiconductor layer that is opposite to the active light emitting layer.  
Regarding claim 18, Wang in view of Bour teaches the method of claim 13, wherein: the second processing is performed from a direction adjacent to a surface of the n-side semiconductor layer that is opposite to the active light emitting layer, the second processing comprises performing the ion implantation outside a central portion of each mesa shape, and the ion implantation disrupts a semiconductor lattice outside the central portion of each mesa shape or is performed as part of performing quantum well intermixing (see rejection of claim 5).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (PG Pub 2019/0189603 A1), Tao et al (PG Pub 2019/0088633 A1), Enquist et al (PG Pub 2019/0355706 A1), and Bour et al (PG Pub 2016/0197232 A1) as applied to claim 13 above, and further in view of Bono et al (PG Pub 2017/0148777 A1).
Regarding claim 111, the previous combination remains as applied in claim 1.
Wang further teaches the first component to comprise a micro- LED (mLEDs, paragraph [0060]).
The previous combination does not teach a pixel size between 1 µm and 10 µm.
In the same field of endeavor, Bono teaches the pixel size can be adjusted depending on use (500 nm to a few millimeter depending on use, paragraph [0063]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the micro-LED so that it had2 a pixel size between 1 µm and 10 µm, for example, according to its use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“the second processing is performed after bonding the first component to the second component” (claim 19); nor
“the n-side processing is performed after performing hybrid bonding” (claim 21).
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899